Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-145669 on Form S-3 of our reports dated February27, 2009, relating to the financial statements (and with respect to the report on those financial statements,expressed an unqualified opinion andincluded an explanatory paragraph concerning the adoption of new accounting pronouncements in 2007 and 2006) and financial statement schedule of Southwestern Electric Power Company Consolidated appearing in and incorporated by referencein the Annual Report on Form 10-K of Southwestern Electric Power Company Consolidated for the year ended December 31, 2008. /s/ Deloitte & Touche LLP Columbus,
